Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 23-30 and new claims 37-43, in the reply filed on 31 January 2022 is acknowledged. In view of applicants’ amendment to the claims filed 31 January 2022, the restriction requirement between Groups II and III is withdrawn and thus amended claims 31-34 and new claim 36 will be examined with elected claims 23-30 and 37-43. 
It is noted applicants canceled claims 16-22 which corresponded with Group I of the restriction requirement of 8 December 2021. 
Information Disclosure Statement
The German and European patent documents and WO 2017/102819, WO 2016/045777, WO 2017/097768, WO 2014/09277, WO 2012/041823, WO 2018/146137, WO 2015/067450 and WO 2012/049018 cited in the information disclosure statements of 2 November 2019, 17 January 2020 and 20 August 2020 have been considered with respect to the provided English abstracts. 
The claims, specification and drawings of U.S. application serial number 16/339081, cited in information disclosure statement of 2 November 2019, and U.S. application serial number 16/978164, cited in information disclosure statement of 16 April 2021, have been considered since applicant did not submit any other information for these pending applications. 

Specification
The disclosure is objected to because of the following informalities: 
The specification is missing the required the “BRIEF DESCRIPTION OF THE DRAWING(S)” section.  See MPEP § 608.01(f). A brief description of the drawing(s) is required as set forth in 37 CFR 1.74.
Page 2, line 7 refers to “US 006099749 A” but this is not the correct format for any US patent application, US patent application publication or US patent. Applicants need to supply the correct serial, publication or patent number for this US reference being discussed in lines 7-9 of page 2. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
This claim teaches the temperature range of step c)i) is 800-1000o. Page 7, line 21 of the specification teaches the  temperature range of step c)i) is 800-1100o. This discrepancy between the claimed range and the taught range needs to be corrected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 39, 42 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27, 39, 42 and 43, which depends from claim 42, all teach the compressive strength of the granular material is “up to 2000 kPa”, which reads on the range of 0-2000 kPa. Claim 23, from which claims 27, 39 and 42 all ultimately depend, teach the compressive strength of the granular material is greater than 300 kPa. Thus the claimed range in claims 27, 39, 42 and 43 are indefinite since the claimed range includes compressive strength values l of 300 kPa and less, which are excluded by the range taught in claim 23. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 23-34 and 36-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17, 19-23 and 32-35 of copending Application No. 17/260,277 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the process of copending claims 32 and 34 include steps a-d of claim 31 and therefore suggest the process claimed in this application. The temperature range taught in copending claim 32 encompasses that of claim 32 and the hydrophobizing agents of copending claims 33 and 35 are the same as those in claim 34. Steps a-d of the copending processes produce a granular material comprising at least one IR opacifier and hydrophobized fumed silicon dioxide (as defined in claim 16) and is the same process as that claimed in this application which produces the granular material comprising at least one IR opacifier and hydrophobized silicon dioxide of claim 23 in this application. The claimed fumed silicon dioxide of the copending claims is by definition a silicon dioxide produced by a pyrogenic process and thus suggest claim 29 of this application. Copending claim 17 teach the IR opacifier and they are the same as those in claim 24 of this application. Copending claim 21 teaches the claimed granular material has the same thermal conductivity as claimed in claims 28, 36 and 40 of this application. Copending claim 19 teaches the tamped density of the granular material is 50-250 g/l, which falls within the range of claim 23 of this application and overlaps that of claims 26, 38 and 43 of this application. Copending claim 21 teaches the granular material 
While the copending claims do not teach compressive strength according to DIN EN 826:2013 at 50% compression as measured on a bed with a square face having an edge length of 200 mm and a bed height of 20 mm or the BET surface area of granular material, one of ordinary skill in the art would expect that the granular material of the copending claims to have a compressive strength according to DIN EN 826:2013 at 50% compression as measured on a bed with a square face having an edge length of 200 mm and a bed height of 20 mm which at least overlaps the ranges of claims 23, 27, 39 and 42 and a BET surface area that at least overlaps that of claims 25 and 37, absent any showing to the contrary, since the granular material of the copending claims and that of claims 23, 25, 27, 37, 39 and 42 are produced by the same method. See MPEP 2112.01I.
While the copending claims do not teach a size classification step, one of ordinary skill in the art would have found it obvious to separate the different size fraction from each other any time after step b and before step e in the copending process claims to remove granules outside the size range taught in copending claims 22 and 23. This suggest the process step of claim 33 in this application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
WO 2016/162261 and its English equivalent US 10,179,751 are cited as of interest since they teach forming a molded insulating article comprising at least one IR opacifier and hydrophobized silicon dioxide by a process having the same steps as steps a, b, cii and d of claim 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/1/22